Case 16-04559        Doc 51     Filed 04/22/19     Entered 04/22/19 15:54:00          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 04559
         Carmelita Patterson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/13/2016.

         2) The plan was confirmed on 05/16/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/26/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/15/2017.

         5) The case was Dismissed on 03/21/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-04559             Doc 51         Filed 04/22/19    Entered 04/22/19 15:54:00                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $5,273.68
           Less amount refunded to debtor                              $1,301.37

 NET RECEIPTS:                                                                                             $3,972.31


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,809.44
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $162.87
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $3,972.31

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Bellin Health Hospital                  Unsecured      5,040.00       5,146.48         5,146.48           0.00       0.00
 Cardiology Associates of Green Bay      Unsecured      1,402.00       1,401.78         1,401.78           0.00       0.00
 CCI Contract Callers, Inc               Unsecured      1,007.00            NA               NA            0.00       0.00
 Certfd Rcvry                            Unsecured          98.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured     10,000.00     10,899.20        10,899.20            0.00       0.00
 City of Evanston                        Unsecured         200.00           NA               NA            0.00       0.00
 CREDIT COLL                             Unsecured          95.00           NA               NA            0.00       0.00
 Credit Management Control               Unsecured      4,522.00       4,807.02         4,807.02           0.00       0.00
 Credit Management Control               Unsecured         979.00      1,136.85         1,136.85           0.00       0.00
 Credit Management Control               Unsecured           0.00      4,950.76         4,950.76           0.00       0.00
 DCI CREDIT SERVICES                     Unsecured         501.00           NA               NA            0.00       0.00
 DCI CREDIT SERVICES                     Unsecured         217.00           NA               NA            0.00       0.00
 FINANCE SYS                             Unsecured          63.00           NA               NA            0.00       0.00
 FOCUS MGMT                              Unsecured         609.00           NA               NA            0.00       0.00
 HARVARD COLLECTION                      Unsecured      3,880.00            NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00         88.60            88.60           0.00       0.00
 Illinois Dept of Revenue 0414           Priority          500.00        600.63           600.63           0.00       0.00
 Nicor Advanced Energy                   Unsecured      1,000.00            NA               NA            0.00       0.00
 Sprint                                  Unsecured      2,000.00            NA               NA            0.00       0.00
 St Francis Hospital                     Unsecured           1.00           NA               NA            0.00       0.00
 St Mary's Hospital Green Bay            Unsecured         701.00        708.99           708.99           0.00       0.00
 U S DEPT OF ED/GSL/ATL                  Unsecured      8,570.00            NA               NA            0.00       0.00
 United States Dept Of Education         Unsecured           0.00      8,709.98         8,709.98           0.00       0.00
 US Cellular                             Unsecured      1,000.00            NA               NA            0.00       0.00
 Us Dep Ed                               Unsecured           0.00           NA               NA            0.00       0.00
 Verizon                                 Unsecured      1,028.00            NA               NA            0.00       0.00
 WELLS FARGO                             Unsecured           0.00           NA               NA            0.00       0.00
 Wells Fargo Bank                        Unsecured           0.00           NA               NA            0.00       0.00
 Wisconsin Public Service Corp           Unsecured           0.00        247.56           247.56           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-04559        Doc 51      Filed 04/22/19     Entered 04/22/19 15:54:00             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                  $600.63               $0.00             $0.00
 TOTAL PRIORITY:                                            $600.63               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $38,097.22               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,972.31
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,972.31


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
